Case 20-20617-NGH       Doc 50    Filed 08/11/21 Entered 08/11/21 10:46:25         Desc Main
                                 Document      Page 1 of 6



Randall A. Peterman, ISB No. 1944
GIVENS PURSLEY LLP
601 West Bannock Street
Post Office Box 2720
Boise, Idaho 83701
Telephone (208) 388-1200
Facsimile (208) 388-1300
rap@givenspursley.com
015882-0002

Attorneys for Stearns Bank National Association


                        UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF IDAHO


In Re:
                                                  Case No. 20-20617-NGH
KAY L. QUINN and                                  Chapter 7
MICHAEL JOSEPH QUINN,

                     Debtors.


  STEARNS BANK NATIONAL ASSOCIATION’S (A) OBJECTION TO TRUSTEE’S
     MOTION FOR ORDER APPROVING SALE OF REAL PROPERTY AND
  OPPORTUNITY TO OBJECT; AND (B) SUPPORT FOR DEBTOR’S PAYMENT IN
                      LIEU OF LIQUIDATION

              COMES NOW Stearns Bank National Association (“Stearns”) and files this (a)

Objection to Trustee’s Motion for Order Approving Sale of Real Property and Opportunity to

Object; and (b) Support for Debtor’s Payment in Lieu of Liquidation (“Objection”).       This

Objection relates to the Trustee’s Motion for Order Approving Sale of Real Property and

Opportunity to Object filed June 11, 2021 (CR 39) (“Trustee’s Motion”). This Objection further

relates to the Debtor’s Motion for Order Authorizing Payment in Lieu of Liquidation dated July

30, 2021 (CR 47) (“Debtor’s Cash Motion”).


STEARNS BANK NATIONAL ASSOCIATION’S (A) OBJECTION TO TRUSTEE’S
MOTION FOR ORDER APPROVING SALE OF REAL PROPERTY AND
OPPORTUNITY TO OBJECT; AND (B) SUPPORT FOR DEBTOR’S PAYMENT IN
LIEU OF LIQUIDATION - 1                                      15768174.2
Case 20-20617-NGH         Doc 50      Filed 08/11/21 Entered 08/11/21 10:46:25          Desc Main
                                     Document      Page 2 of 6



               1.      Debtor filed a Chapter 7 petition on December 23, 2020.

               2.      David P. Gardner is the duly appointed Chapter 7 Trustee (“Trustee”).

               3.      Stearns is an unsecured creditor of the Debtor, by filing that certain Proof

of Claim No. 1 on May 7, 2021 in the amount of $238,704.17.

               4.      Stearns is presumably the only unsecured creditor of the Debtor to have

timely filed a proof of claim in this Chapter 7 proceeding, as to which an objection has not been

filed

               5.      On June 11, 2021, the Trustee’s Motion was filed, wherein the Trustee

proposed to sell the residence of the Debtor located at 5151 Inverness Drive, Post Falls, Idaho

(“Real Property”). The Trustee’s Motion indicates that sale of the residence will result in a net

benefit to the estate of $117,794.58. Trustee’s Motion at 2. Upon information and belief, this

amount should actually be $153,740.73 after satisfaction of (a) two deeds of trust on the Real

Property ($332,499.27); (b) the Debtor’s homestead ($175,000.00) ; (c) a realtor’s commission

($45,000); (d) closing costs ($11,760.00); and (e) a trustee’s fees, estimated to be $320,000.00.

Therefore, Stearns is unsure as to the validity of the mathematical calculations of the Trustee

reflected in the Trustee’s Motion.

               6.      As an alternative to the Trustee’s Motion, and on July 30, 2021, the

Debtor filed his Debtor’s Cash Motion proposing that the Debtor infuse $210,000.00 cash into

the estate, in lieu of the Trustee’s sale of the residence of the Debtor.

               7.      According to the Debtor, granting the Trustee’s Motion will result in net

benefit to the estate of $153,740.73. According to the Debtor, granting the Debtor’s Cash Motion

will result in net benefit to the estate of $196,250.00. Debtor’s Cash Motion at 2.



STEARNS BANK NATIONAL ASSOCIATION’S (A) OBJECTION TO TRUSTEE’S
MOTION FOR ORDER APPROVING SALE OF REAL PROPERTY AND
OPPORTUNITY TO OBJECT; AND (B) SUPPORT FOR DEBTOR’S PAYMENT IN
LIEU OF LIQUIDATION - 2                                      15768174.2
Case 20-20617-NGH        Doc 50     Filed 08/11/21 Entered 08/11/21 10:46:25            Desc Main
                                   Document      Page 3 of 6



               8.     As the sole unsecured creditor, Stearns has standing to object to the

Trustee’s Motion, and support the Debtor’s Cash Motion, and by this document does so. Stearns

will receive substantially more of a distribution if the Debtor’s Cash Motion is granted.

               9.     “The primary role of a chapter 7 trustee in an asset case is to liquidate the

debtor's nonexempt assets in a manner that maximizes the return to the debtor's unsecured

creditors.” Chapter 7 Bankruptcy Basics, United States Courts, www.uscourts.gov>services-

forms>chapter-7-bankruptcy. The Debtor’s Cash Motion should be granted, since granting the

Debtor’s Cash Motion will advance this policy.

               10.    “Idaho’s exemption statutes are to be construed in favor of debtors.” In re

Merrill, 431 B.R. 239, 242 (Bankr. D. Idaho 2009). The Debtor’s Cash Motion should be

granted, since doing so preserves the homestead of the Debtor to the greatest degree possible.

               11.    By filing this document, Stearns seeks distribution of the monies it is

owed pursuant to the obligations evidenced by its Proof of Claim. Stearns will not withdraw its

Proof of Claim in exchange for any proposed repayment but instead is seeking its pro rata

distribution as part of any payment to unsecured creditors regardless of the source of the monies

for such payment.

               Based upon the foregoing, Stearns requests that the Court deny the Trustee’s

Motion to Sell, and grant the Debtor’s Cash Motion.




STEARNS BANK NATIONAL ASSOCIATION’S (A) OBJECTION TO TRUSTEE’S
MOTION FOR ORDER APPROVING SALE OF REAL PROPERTY AND
OPPORTUNITY TO OBJECT; AND (B) SUPPORT FOR DEBTOR’S PAYMENT IN
LIEU OF LIQUIDATION - 3                                      15768174.2
Case 20-20617-NGH   Doc 50    Filed 08/11/21 Entered 08/11/21 10:46:25       Desc Main
                             Document      Page 4 of 6



           DATED this 11th day of August, 2021.

                                             GIVENS PURSLEY LLP


                                             By /s/ Randall A. Peterman
                                               Randall A. Peterman – Of the Firm
                                               Attorneys for Stearns Bank National
                                               Association




STEARNS BANK NATIONAL ASSOCIATION’S (A) OBJECTION TO TRUSTEE’S
MOTION FOR ORDER APPROVING SALE OF REAL PROPERTY AND
OPPORTUNITY TO OBJECT; AND (B) SUPPORT FOR DEBTOR’S PAYMENT IN
LIEU OF LIQUIDATION - 4                                      15768174.2
Case 20-20617-NGH        Doc 50     Filed 08/11/21 Entered 08/11/21 10:46:25             Desc Main
                                   Document      Page 5 of 6



                                CERTIFICATE OF SERVICE-

                I HEREBY CERTIFY that on the 11th day of August, 2021, I filed the foregoing
STEARNS BANK NATIONAL ASSOCIATION’S (A) OBJECTION TO TRUSTEE’S
MOTION FOR ORDER APPROVING SALE OF REAL PROPERTY AND
OPPORTUNITY TO OBJECT; AND (B) SUPPORT FOR DEBTOR’S PAYMENT IN
LIEU OF LIQUIDATION electronically through the CM/ECF system, which caused the
following parties or counsel to be served by electronic means, as more fully reflected on the Notice
of Electronic Filing:

Safa Michael Riadh                                  United States Trustee
safa@lawyercda.com                                  ustp.region18.bs.ecf@usdoj.gov
erinewebb@yahoo.com
camphillipslaw@gmail.com
erinewebb@yahoo.com
camphillipslaw@gmail.com
phillipsecf@gmail.com
riadhsr45791@notify.bestcase.com
r45791@notify.bestcase.com

David P. Gardner                                    James A. Spinner
trustee@winstoncashatt.com                          spinjim@cableone.net
dpg@winstoncashatt.com
ID17@ecfcbis.com
azh@winstoncashatt.com

Nicole R. Wheir
nicole.luth@painehamblen.com
ads@painehamblen.com

          AND, I FURTHER CERTIFY that on such date I served the foregoing STEARNS
BANK NATIONAL ASSOCIATION’S (A) OBJECTION TO TRUSTEE’S MOTION FOR
ORDER APPROVING SALE OF REAL PROPERTY AND OPPORTUNITY TO
OBJECT; AND (B) SUPPORT FOR DEBTOR’S PAYMENT IN LIEU OF
LIQUIDATION on the following non-CM/ECF Registered Participants in the manner indicated:

Kay Quinn                                            (X) U.S. Mail, Postage Prepaid
Michael Quinn                                        ( ) Hand Delivered
2900 North Government Way, Ste. 312                  ( ) Overnight Mail
Coeur d’Alene, ID 83815                              ( ) Facsimile




STEARNS BANK NATIONAL ASSOCIATION’S (A) OBJECTION TO TRUSTEE’S
MOTION FOR ORDER APPROVING SALE OF REAL PROPERTY AND
OPPORTUNITY TO OBJECT; AND (B) SUPPORT FOR DEBTOR’S PAYMENT IN
LIEU OF LIQUIDATION - 5                                      15768174.2
Case 20-20617-NGH        Doc 50    Filed 08/11/21 Entered 08/11/21 10:46:25      Desc Main
                                  Document      Page 6 of 6



AMEX TRS Co., Inc.                              (X) U.S. Mail, Postage Prepaid
c/o Becket and Lee LLP                          ( ) Hand Delivered
P.O. Box 3001                                   ( ) Overnight Mail
Malvern, PA 19355-0701                          ( ) Facsimile



                                                  /s/ Randall A. Peterman
                                                Randall A. Peterman




STEARNS BANK NATIONAL ASSOCIATION’S (A) OBJECTION TO TRUSTEE’S
MOTION FOR ORDER APPROVING SALE OF REAL PROPERTY AND
OPPORTUNITY TO OBJECT; AND (B) SUPPORT FOR DEBTOR’S PAYMENT IN
LIEU OF LIQUIDATION - 6                                      15768174.2
